


EXHIBIT 10.1

 

Note : This exhibit reflects amendments to the IBM Board of Directors Deferred
Compensation and Equity Award Plan (DCEAP) to bring the plan into compliance
with Section 409A of the Internal Revenue Code.

 

IBM Board of Directors

 

Deferred Compensation and Equity Award Plan

 

ARTICLE I.                   Purpose

 

International Business Machines Corporation (“IBM”) established the Deferred
Compensation and Equity Award Plan (the “Plan”) to enable members of the Board
of Directors (the “Board”) who are not then IBM employees (“Outside Directors”)
to defer receipt of compensation for the services of Outside Directors to later
years and to provide part of the compensation for the services of Outside
Directors in a promise to deliver shares of IBM Capital Stock (“Shares”).

 

ARTICLE II.                  Maintenance of Records

 

IBM shall maintain two bookkeeping accounts for each Outside Director, a Cash
Account and a Promised Fee Shares Account, which shall be credited in accordance
with the terms of this Plan and the elections of each Outside Director pursuant
to this Plan.

 

ARTICLE III.                 Payment and Deferral of Fees

 

(a)       Payment in Deferred Shares; Amounts Accrued Under Retirement Plan

 

Sixty percent of the annual retainer fees to be earned by each Outside Director
(“Fees”) shall be payable in the form of a promise by IBM to deliver Shares
(“Promised Fee Shares”) pursuant to ARTICLE V hereof.  The Payment of such
Promised Fee Shares shall be deferred until the Outside Director ceases to be a
member of the Board.

 

Notwithstanding anything herein to the contrary, the Promised Fee Shares
included in the Promised Fee Shares Accounts of the Outside Directors pursuant
to the resolutions adopted by the Board on January 30, 1996, with respect to the
elimination of retirement payments to Outside Directors shall be payable solely
in cash in accordance with the provisions of ARTICLE V hereof.  The payment of
such Promised Fee Shares shall be deferred until the Outside Director ceases to
be a member of the Board.  Payment shall be made at that time only to those
Outside Directors who have served five or more years as a Board member, subject
to the discretion of the board.

 

1

--------------------------------------------------------------------------------


 

(b)       Eligibility and Election

 

Any Outside Director may elect to defer receipt of all or any portion of the
remainder of the Fees to be earned by such Outside Director by indicating such
election to the Secretary of IBM on an Election Form supplied by the Secretary
(“Deferral Election”).  The Outside Director’s election must specify (i) the
portion of such Fees to be deferred and (ii) the choice of deferral in cash or
Promised Fee Shares, pursuant to ARTICLE V hereof.

 

“Election Term” shall mean the period beginning on January 1 of any calendar
year and ending on December 31 of such year, provided, however that if an
Outside Director joins or leaves the Board during such year, the Election Term
shall begin or end on the date such director joins or leaves the Board, as the
case may be.

 

(c)       Credit for Amounts Deferred

 

(i)          The Cash Account will be credited with the amount of Fees accrued
and deferred as cash (such credit to be made when such Fees become payable),
plus interest at an annual rate equal to the average of the first 26-week
Treasury Bill issued in January and July of each year, computed from the date
such Fees would have been paid had they not been deferred.

 

(ii)         The Promised Fee Shares Account will be credited with the number of
Shares, including fractions, which could have been purchased had the amount of
the Fees accrued and deferred as Promised Fee Shares been used to purchase
Shares on the date such Fees would have been paid had they not been deferred, at
a price equal to Fair Market Value on such date.

 

(iii)        “Fair Market Value” shall be the average of the high and low prices
of Shares on the New York Stock Exchange on the date in question, or if no sales
of Shares were made on said Exchange on that date, the average of the high and
low prices reported for the preceding day on which sales of Shares were made on
said Exchange.

 

(iv)        Promised Fee Shares do not have voting rights.

 

2

--------------------------------------------------------------------------------


 

(d)       Advance Notice of Election

 

An Outside Director shall make a Deferral Election no later than 30 days after
the effective date of initial election to the Board.  Each Outside Director that
does not provide notice to the Secretary of a Deferral Election in accordance
with the preceding sentence will be deemed to have elected to defer receipt of
all Fees (other than Fees automatically deferred) in the form of Promised Fee
Shares.

 

(e)       Duration of Election

 

Each Deferral Election is irrevocable with respect to the then current Election
Term.  Any modification or termination of a Deferral Election by an Outside
Director must be made in writing to the Secretary of IBM within 30 days prior to
the end of the then current Election Term and will become effective for the
subsequent Election Term.  A Deferral Election shall continue from Election Term
to Election Term unless the Outside Director submits either (i) a written
request to modify or terminate that election or (ii) a new Election Form, in
each case in accordance herewith.

 

(f)        Financial Hardship

 

In the event that an Outside Director incurs a severe financial hardship, the
Outside Director’s Deferral Election (including a deemed election pursuant to
Article III(d) hereof) may be cancelled by the Outside Director upon written
request approved by the Board (or an authorized Committee of the Board); in such
case, the Outside Director shall be deemed to have elected to receive cash
payment of Fees (other than Fees automatically deferred) for the remainder of
the Election Term.  Such severe financial hardship must be caused by an
accident, illness, or other unforeseeable emergency beyond the control of the
Outside Director in accordance with applicable regulations and related
authority.  The Outside Director may then make a Deferral Election for any
subsequent Election Term in accordance with Article III(e) hereof.

 

ARTICLE IV.                 Dividends, Distributions and Adjustments

 

Whenever a cash dividend or any other distribution is paid with respect to
Shares, the Promised Fee Shares Account of each Outside Director shall be
credited with an additional number of Promised Fee Shares, equal to the number
of Shares, including fractional Shares, that could have been purchased had such
dividend or other distribution been paid on each Promised Fee Share in the
Promised Fee Shares Account (on the record date for such dividend or
distribution) and the amount of such dividend or value of such other
distribution been used to acquire additional Shares at the Fair Market Value on
the date such dividend or other distribution is paid.  The value of any such
other distribution on or related to Shares shall, at the option of the Board

 

3

--------------------------------------------------------------------------------


 

(or an authorized Committee of the Board), be either determined by the Board or
independently established.

 

The number of Promised Fee Shares shall be fully adjusted upon the occurrence of
any stock split, stock dividend, recapitalization, merger or similar event, and
shall be appropriately adjusted for the value (determined in the manner provided
above with respect to distributions) of any right, privilege or opportunity
provided or offered by IBM to holders of Shares.

 

ARTICLE V.                  Delivery

 

Delivery of amounts from the Cash Account and Shares from the Promised Fee
Shares

 

Account will be made to an Outside Director promptly (no later than 90 days)
after the date on which the Outside Director ceases to be a member of the Board;
provided, that when an Outside Director terminates service on account of any act
of (i) fraud or intentional misrepresentation or (ii) embezzlement,
misappropriation or conversion of assets or opportunities of IBM or any direct
or indirect majority-owned subsidiary of IBM, any Shares that were converted to
Promised Fee Shares and credited to such Outside Director’s Promised Fee Shares
Account upon termination of the Restricted Equity Award Plan (as such Shares may
have been increased as a result of any dividend, distribution or adjustment in
accordance with ARTICLE IV) shall be forfeited.

 

In the event of an Outside Director’s death, such Outside Director’s estate or
beneficiaries, as appropriate, shall be paid (no later than 90 days after such
death) the amount credited to his or her Cash Account and an amount equal to the
Fair Market Value on the date of death of the Promised Fee Shares credited to
his or her Promised Fee Shares Account.

 

Upon becoming entitled to receive Shares, an Outside Director may elect to
receive in lieu thereof a cash payment.  Such cash payment shall be equal to the
Fair Market Value of the Shares on the first day after the date on which the
Director ceases to be a member of the Board.

 

In any case when Shares are to be delivered, a cash payment will be so made in
lieu of delivering a fractional share.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI.                 Source of Shares

 

45,000 Shares as of July 27, 1993, plus an additional 25,000 Shares as of May 1,
1994, and as of each May 1 thereafter, shall be reserved and authorized for
delivery under the Plan from time to time.  These Shares may be provided from
newly-issued or repurchased Shares.  If any change is made in the number of
Shares outstanding or in the rights of such outstanding Shares (such as by stock
split, stock dividend, combination or reclassification, recapitalization, merger
or similar event), the Board (or an authorized Committee of the Board) may make
such adjustments in the number of or rights relating to Shares authorized to be
delivered pursuant to the Plan as the Board (or such Committee) determines is
equitable to preserve the respective rights of the participants in the Plan. 
Shares forfeited under the Plan or settled in cash in lieu of delivery shall not
reduce the number of Shares authorized under the Plan and shall not be deemed to
have been delivered under the Plan; provided, that the number of Shares settled
in cash in lieu of delivery shall not exceed the cumulative number of Shares
authorized for delivery under the Plan (without deduction for Shares delivered).

 

ARTICLE VII.               Alienability

 

No amount due or payable under the Plan or any interest in the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, garnishment, lien, levy or like encumbrance.  No such amount shall
in any manner be liable for or subject to the debts or liability of any Outside
Director.  Prior to delivery of Shares by IBM pursuant to ARTICLE V, no director
shall have any right to transfer or assign any Shares, or any right to receive
any Share, credited to him under this Plan.  Any purported assignment shall be
null and void.

 

ARTICLE VIII.              Outside Director’s Rights Unsecured

 

The right of an Outside Director to receive any cash payment or Shares hereunder
shall rank as an unsecured claim against IBM.  Assets that may be set aside for
IBM’s convenience with respect to the Plan shall not in any way be held in trust
for, or be subject to any prior claim by, an Outside Director or beneficiary.

 

ARTICLE IX.                Amendment and Termination

 

The Board or any authorized Committee of the Board may at any time terminate,
and may at any time and from time to time and in any respect amend the Plan for
any reason.

 

Amended:  October 28, 2008

 

5

--------------------------------------------------------------------------------
